Order entered April 21, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01464-CV

     ELLEN R. HEGWER, AS TRUSTEE OF THE RAY HEGWER LIVING TRUST
                 A/K/A HEGWER LIVING TRUST, Appellant

                                             V.

                  HOLLY EDWARDS A/K/A HOLLY RUTH EDWARDS
                      A/K/A HOLLY RUTH RAINES, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14298

                                         ORDER
        We GRANT appellant’s April 19, 2016 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on April 20, 2016 filed as of the date

of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE